Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
The information disclosure statements (IDS) submitted on January 10, 2019, February 22, 2021, August 12, 2021 and January 13, 2022 are being considered by the Examiner. 
Drawing
The drawing filed on April 4, 2019 is accepted by the Examiner. 
Claim Objection
Claims 1-15 are objected to because of the following minor informalities: in claim 1, page 31/37, line 1 into the claim, replace “method” to “A method”. Regarding to claims 2-13, from pages 31-35, replace “method” to “The method”. Regarding claim 14, page 36/37, first line into the instant claim, replace “vehicle” to “A vehicle”. In claim 15, first line into the claim, “vehicle” to “The vehicle”. 
Claim rejection – 35 U.S.C. 112
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
In reference to claim 1: in the preamble, two lines into the claim, see page 31/37, the claim calls for “a plurality of detection points (46)” however, there is insufficient antecedent basis for this limitation in the claim. Further in the claim, see lines 12 and 14 into the claim, the phrase “at least one group of detection points (76)” and “a quantity of 
With regard to claim 2: in pages 31-32 of 37, last line to first line to the following page includes a phrase “the at least one group.” It is not clear what that “the at least one group” is about. There must be a well-defined group of something, such as “detection points” for instance. 
With regard to claim 8: change “method according to at least one of claim 5” to “The method according to claim 5.”
With regard to claim 11: change “method according to at least one of claim 5” to “The method according to claim 5.”
With regard to claim 12: change “method according to at least one of claim 8” to “The method according to claim 8.”
With regard to claim 13: change “method according to at least one of claim 8” to “The method according to claim 8.”
With regard to claim 14: in the instant claim second to third line into the claim, change “the method according to at least one of the preceding claims” to “the method according to claim 1.”
State of the Art
Katoh (U.S. PAP 2012/0313806, hereon Katoh) discloses a method and an apparatus for improving a detection accuracy of a lateral position of a target in an object detecting situation. The apparatus for detecting an object uses a radar and a monocular image sensor. In this invention, a target corresponding to a target recognized by the radar is extracted and a right edge and a left edge of the target are acquired from an image picked up by the monocular image sensor. Further, locus approximation lines, which are straight lines or predetermined curved lines for approximating loci of the right edge and the left edge, are derived for the both edges. The edge, which has a larger number of edges existing on the locus approximation line, is selected as a true edge of the target from the right edge and the left edge. The lateral position of the target is derived based on the position of the selected edge (see Katoh, Abstract). 
The instant application uses a different approach that is “... the method comprises: for each detection point (48) of at least a subset of the plurality of detection points (46): determining at least one geometrical object (40, 74) associated with the detection point (62, 77), determining at least one group of detection points (76) from the subset sharing the at least one geometrical object (40, 74), determining a quantity of detection points (76) in the at least one group, evaluating a weight representing the quantity of detection points (76) in the at least one group on a predefined scale, and processing the quantity of detection points (76) with respect to the weight.”  
Claim Objection
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wieskamp et al. (U.S. Patent No. 10,235,975) discloses vehicle communication system for cloud hosting sensor data. 
Prasad et al. (U.S. Patent No. 10,286,916) discloses trailer estimation and blind spot information system performance improvement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/ELIAS DESTA/
Primary Examiner, Art Unit 2857